DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 20-38) in the reply filed on 04/01/2022 is acknowledged. The non-elected group II (claims 39-46) have been withdrawn from prosecution by Applicant.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 recites the limitation “at least one further sensor for measuring at least one further measured value of the hot-dip galvanizing device, with the further measured value being related to one of the combustion chamber, the vessel interior and the zinc melt”. In particular, it is unclear as to what “at least one further measured value” encompasses since each one of the stated hot-dip galvanizing variables or element (i) hot-dip galvanizing device,  (ii) combustion chamber, and (iii) vessel interior and zinc melt to which the said at least one further measured value is related to are also controlled by their respective variable(s) thereby making the scope of the variables to be measured so broad and inconceivable. The claim is therefore rendered indefinite since the metes and bounds are unascertainable. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfried (DE3622106, also see Espacenet English Machine Translation Version “EEMTV”, Abstract, Description and claims) in view of Horiuchi et al. (US Patent No. 4,358,953).
	Regarding claims 20, 23 and 24, Wilfried teaches a hot-dip galvanizing device  (see EEMTV: Abstract, Description- para [0002])  and for the hot-dip galvanization of metal components (see EEMTV: Description- para [0002]), wherein the hot-dip galvanizing device comprises a hot-dip galvanizing vessel (i.e. zinc containing tank called galvanizing kettle see EEMTV: Description- para [0002]-[0003]) comprising: a zinc melt in a vessel interior, which vessel interior is formed by a wall of the hot-dip galvanizing vessel (i.e. the galvanizing kettle is defines walls enclosing the zinc melt containment space or interior to allow the metal workpiece to be dipped therein (see EEMTV: Abstract, Description- para [0002]-[0003],  and [0011]-[0012]); wherein the hot-dip galvanizing device further comprises a monitoring unit  in the form of an ultrasonic device for monitoring the thickness of the wall of the hot-dip galvanizing vessel during the hot-dip galvanizing operation, wherein the ultrasonic device monitoring unit comprises: at least one sensor or an ultrasonic measuring probe (see EEMTV: Abstract, Description- para [0003] -[0006] and [0012]-[0013]).
	Wilfried fails to teach a monitoring unit for monitoring the thickness of the wall of the hot-dip galvanizing vessel during the hot-dip galvanizing operation that comprises a temperature measuring sensor provided or arranged at the outer side of the wall of the hot-dip galvanizing vessel, and at least one analysis unit coupled or assigned to the sensor for processing the measured value recorded by the sensor and for computing and deriving therefrom the wall thickness of the hot-dip galvanizing vessel. 
	Horiuchi et al. does not particularly teach a hot-dip galvanizing device but teaches a blast furnace (see Horiuchi et al.,  abstract, and column 1, lines 1-31) defined by an inner refractory wall that are also subject to wear due to the high temperature and corrosive condition it is subject to during the reduction operation of the blast furnace; wherein the blast furnace is provide with a monitoring device for monitoring the wear of the refractory wall during the operation of the blast furnace; wherein  monitoring device comprises temperature measuring sensor (s) (2a & 2b, see Horiuchi et al., figures 4-6 and column 6, lines 4-56) provided or arranged at the outer side of the wall of the blast furnace walls (see Horiuchi et al., figures 2-6, abstract, column 2, lines 45-65 and column 4, lines 8-67, column 5, lines 1-65 and column 7, lines 10-27); wherein the temperature values measure are analyzed and computed by a analysis unit  and computing unit coupled to the temperature probes (see Horiuchi et al.,  column 5, lines 1-68) and wherein a mathematical formulation is used to correlate the wall thickness of the blast furnace resulting from wear due to the reduction operation is derived from the temperature measure values (see Horiuchi et al., figures 2-5, abstract, column 2, lines 45-65 and column 4, lines 8-67, column 5, lines 1-65 and column 7, lines 10-27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Wilfried to use  wear monitoring unit that comprises temperature measuring sensors, analyzing unit and computing unit that correlated the measured wall temperature values to derived the melt vessel wall thickness or the degree or wear as taught by Horiuchi et al.,  wherein doing so would amount to a mere substitution of one wear monitoring device for another within two art   analogous to each other that would equally work well  to yield expected result in the Wilfried device, especially since said melt vessel wall wearing monitoring device is highly reliable and effective when continuous monitory is required (see Horiuchi et al.,  column 7, lines 18-35). Also see MPEP 2144.06. 
          Regarding claims 21 and 22, Wilfried in view of Horiuchi et al., teaches a hot-dip galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and [0012]- [0013]), wherein the monitoring unit is designed to perform a continuous measurement and processing operations (see Horiuchi et al., column 2, lines 45-50 and column 7, lines 18-35).  
	Regarding claims 25 and 26, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]-[0006] and [0012]-[0013]), wherein the sensor is designed as a temperature sensor in the form of a thermocouple (2a &2b see Horiuchi et al., figures 4-6 and column 6, lines 4-56) is  proximate the exterior side (see Horiuchi et al., figures 1 and 2  and column 1, line 32-column 2, line 20 and column 2, line 45-column 3, line 10) of the hot-dip galvanizing vessel.  
            Regarding claim 27, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and [0012]- [0013]) in which the sensor is designed as a sheath thermocouple (see Horiuchi et al., figures 4-6 and column 6, lines 27-56).  
            Regarding claim 28, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and [0012]- [0013]) in which the plurality of sensors (2a &2b see Horiuchi et al., figures 4-6 and column 6, lines 4-56) are distributed over the outer side of the wall (see Horiuchi et al., figures 1 and 2, column 2, lines 45-50 and column 7, lines 10-35) of the hot-dip galvanizing vessel.  
             Regarding claim 29, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and [0012]- [0013]) in which the sensor (2a &2b see Horiuchi et al., figures 4-6 and column 6, lines 4-56) is provided in a sheath enclosure (1 see Horiuchi et al., column 6, lines 27-56); and therefore, reads on the claimed support or carrier plate.  
	Regarding claim 30, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and 
[0012]- [0013]) in which the sensor is provided on a wall section extending over the entire height or length of the hot-dip galvanizing vessel (see Horiuchi et al., figures 1 and 2, abstract, column 2, lines 45-50 and column 7, lines 18-35 and Wilfried, EEMTV:  Description- para [0002]).
               Regarding claim 31, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]) in which the sensor (2a &2b see Horiuchi et al., figures 4-6 and column 6, lines 4-56) is distributed throughout the furnace wall (see Horiuchi et al., figured 1 and 2 and column 2, lines 45-50) and thus encompassing the claimed distribution of sensors provided in an intermediate space formed by an outer vessel enclosing at least partially the exterior of the hot-dip galvanizing vessel (also see Wilfried, EEMTV: Abstract, Description- para [0002]-[0006] and [0012]-[0013]). 
Regarding claim 32, Horiuchi et al., in figure 3 shows a graphical representation of the measured temperature values at distributed location across the blast furnace refractory wall; and since making said graphical plot would require a means for storing the measured temperature data either manually or automatically prior to collating and organizing the data to generate such a graphical representation;  it would necessarily flow that ware monitoring device of Wilfried in view of Horiuchi et al.,  would equally include at least one storage unit for storing the measured values; even if not expressly stated.  
	Regarding claims 33 and 34, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]) in which   78-14835Response to Restriction Requirement19.6137.6 no-4-  
 the monitoring unit comprises a trigger signals that are issued when the 
temperature sensing probe record sharp temperature increase (i.e. a deviation from a predetermined threshold value, see Horiuchi et al., column 4, lines 25-51) and as known in the art; these signals may be issued either optically or acoustically. Therefore; Wilfried in view of Horiuchi et al. encompasses the scope of this claim.
	Regarding claim 35, Wilfried in view of Horiuchi et al., does not expressly teach a melt/zinc containing vessel wall thickness monitoring device in which the predetermined threshold value of the wall thickness is in the range of from 5 mm to 20 mm; however, said threshold values would reasonably be dictated by several factors to include the type of vessel, the wall material composition (for example refractory lining) and the method of use of the vessel. Hence on the basis of this suggested fact; it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a threshold value of the wall thickness for which the vessel would be declared a safety hazard or unusable.  
	Regarding claim 37, Wilfried in view of Horiuchi et al., teaches a hot-dip 
galvanizing device (see Wilfried, EEMTV: Abstract, Description- para [0002]) in which the monitoring unit is designed to control at least one of the gas supplied to the blast furnace and thus the hot-dip galvanizing vessel (see Horiuchi et al., column 3, line 35-column 4, line 26, also see Wilfried, EEMTV: Abstract, Description- para [0002]- [0006] and [0012]- [0013]). 
      
7.	Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfried (DE3622106, also see Espacenet English Machine Translation Version “EEMTV”, Abstract, Description and claims) in view of Horiuchi et al. (US Patent No. 4,358,953) as applied to claim 20 above, and further in view of Pearson (US Patent No. 2,642,834).
        Regarding claims 36 and 38, Wilfried in view of Horiuchi et al. teaches hot-dip galvanizing device that comprises a  monitoring unit (see EEMTV: Abstract, Description- para [0003]-[0006] and [0012]-[0013]) and see Horiuchi et al., figures 4-6 and column 6, lines 4-56) and temperature sensors (2a &2b see Horiuchi et al., figures 4-6 and column 6, lines 4-56)  distributed over the outer side of the wall (see Horiuchi et al., figures 1 and 2 , column 2, lines 45-50 and column 7, lines 10-35) but fails to teach a burner unit attached or couple to the a hot-dip galvanizing vessel. However; Pearson teaches that zinc melt containing vessels for hot-dip galvanizing are known in the art to be provided with a gas burner for heating and maintaining the molten zinc at a proper galvanizing temperature (see Pearson, column 3, lines 2-15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hot-dip galvanizing device of Wilfried in view of Horiuchi et al. to include a gas burner couple to the hot-dip galvanizing vessel as exemplified by Pearson and that would allow the molten zinc to be heated and maintain at a temperature proposer for hot-dip galvanizing to be effectively and efficiently carried out (see Pearson, column 3, lines 2-15).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helmut et al. (DE4136447), Mueller et al. (US 7,090,801), Nagai et al. (US 5,158,366), Dicks (US 4,872,345), Steed et al. (US 9,724,697) and Braunling 
et al. (US 6,490,927) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733